Case 3:18-cv-00737-DJH-RSE Document 25 Filed 05/13/19 Page 1 of 2 PageID #: 81




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

SHERI COLLINS,                                 )
                                               )
               Plaintiff,                      )
                                               )
                v.                             )   Case No. 3:18-cv-00737-DJH-RSE
                                               )
EMERSON ELECTRIC CO.,                          )
                                               )
                Defendant.                     )
                                               )

                                NOTICE OF SETTLEMENT

       Defendant, Emerson Electric Company (“Defendant” or “Emerson”), by counsel, notifies

the Court that the parties have reached a settlement of this matter. The parties are working on

finalizing the settlement and anticipate filing a Stipulation of Dismissal with Prejudice within

thirty-five (35) days.

                                    Respectfully submitted,

                                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                    P.C.

                                            By: /s/ Kevin E. Roberts
                                            Kevin E. Roberts, Attorney No. 96835
                                            111 Monument Circle, Suite 4600
                                            Indianapolis, IN 46204
                                            Telephone: 317.916.1300
                                            Facsimile: 317.916.9076
                                            kevin.roberts@ogletreedeakins.com

                                            Cristin J. Mack
                                            Admitted Pro Hac Vice
                                            7700 Bonhomme Avenue, Ste. 650
                                            St. Louis, MO 63105
                                            Telephone: (314) 802-3943
                                            Facsimile: (314) 802-3936
                                            cristin.mack@ogletree.com

                                            Attorneys for Defendant
Case 3:18-cv-00737-DJH-RSE Document 25 Filed 05/13/19 Page 2 of 2 PageID #: 82




                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was filed on May 13, 2019, and that service of same on
all counsel of record will be made by the Court’s CM/ECF system as follows:

       Robert A. Florio
       raflorioatty@hotmail.com

       I further certify that on May 13, 2019, service was made on the following nonregistered
ECF counsel of record by placing copies of the foregoing in envelopes properly addressed to
them and with sufficient first-class postage pre-paid:

       None.

                                                      /s/ Kevin E. Roberts
                                                     Attorney for Defendant




                                                                                      38503919.1
                                                                                         38503919.1




                                                2
